                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 1 of 11




 1                                                     THE HONORABLE_____________________
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9    Bitmain Technologies Ltd.,                        No. 2:18-cv-1626
10                             Plaintiff,               COMPLAINT
11             v.                                       JURY TRIAL REQUESTED
12    John Doe,
13                             Defendant.
14

15
              Bitmain Technologies Ltd. (“Plaintiff” or “Bitmain”) hereby complains and
16
     alleges against John Doe (Defendant) as follows:
17
                                   I.       NATURE OF THE ACTION
18
              1.       Plaintiff Bitmain brings this action against the as-yet-to-be-identified “John
19
     Doe” thief who stole valuable Bitcoin (BTC) from Bitmain through unauthorized
20
     hacking/access into online accounts. Bitmain seeks to identify the person responsible,
21
     hold them accountable, and recover its stolen property.
22
              2.       This is an Action based upon: (1) the Computer Fraud and Abuse Act
23
     (“CFAA”), 18 U.S.C. § 1030, et seq., (2) Washington Cybercrime Act, RWA § 9A.90, et
24
     seq., and (3) the Common Law of conversion, to recover stolen property, seek damages
25
     and enjoin John Doe’s malicious and unauthorized access and use of Plaintiff’s digital
26

     COMPLAINT (2:18-cv-1626) – 1                                            Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     141814581.3                                                             Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 2 of 11




 1   wallet. John Doe’s actions violated the CFAA, Washington’s Cybercrime Act, and the
 2   Common Law of conversion/theft.
 3                                 II.    JURISDICTION & VENUE
 4            1.       This Court has federal question jurisdiction of this action under 28 U.S.C. §
 5   1331 because this action alleges violations of the CFAA.
 6            2.       This Court may also exercise diversity jurisdiction over these claims under
 7   28 U.S.C. § 1332(a) because (1) the matter in controversy exceeds the value of $75,000,
 8   exclusive of interest and costs and, depending on the identity of John Doe, (2) the
 9   controversy is between individuals that are citizens of different jurisdictions.
10            3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2). Depending
11   on the residence of defendants, venue may be proper under 28 U.S.C. § 1391(b)(1) or (3)
12   as well.
13                                           III.   PARTIES
14            4.       Plaintiff Bitmain is a privately-owned company with its principal place of
15   business in Beijing, China.
16            5.       On information and belief, Defendant John Doe is an individual. John
17   Doe’s true name, identity, and physical location are not known at this time.
18                                 IV.     FACTS & BACKGROUND
19            1.       Plaintiff Bitmain is the world’s largest designer of ASIC chips for Bitcoin
20   mining and has offices throughout Asia, Europe, and the United States.
21            2.       Binance (“Binance”) is a cryptocurrency trading platform and has offices in
22   China and Japan. Binance uses computers and computer servers to operate its trading
23   platform and to host custodial digital cryptocurrency wallets. Binance’s computer
24   systems assist in facilitating foreign and interstate commerce in the digital asset trading
25   community.
26

     COMPLAINT (2:18-cv-1626) – 2                                            Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     141814581.3                                                             Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 3 of 11




 1            3.       Binance’s cryptocurrency trading platform allows account holders to trade
 2   digital assets through an automated trading system or order book. Account holders can
 3   trade digital assets on the system by placing “buy” and “sell” orders for specific digital
 4   assets at specific price ranges. The Binance system automatically executes trades (and
 5   fills orders) through its system when there is a match between the buy and sell placed
 6   between account holders.
 7            4.       Bittrex, Inc. (“Bittrex”) is a cryptocurrency trading platform and has offices
 8   in Seattle, Washington. Bittrex uses computers and computer servers to operate its
 9   trading platform and to host custodial digital cryptocurrency wallets. Bittrex’s computer
10   systems and platform assist in facilitating foreign and interstate commerce in the digital
11   asset trading community.
12            5.       Plaintiff Bitmain holds the cryptocurrency Bitcoin (“BTC”) in an online
13   custodial wallet for digital assets (“Bitmain’s digital wallet”) that is hosted and operated
14   by Binance.
15            6.       On or about April 22, 2018, John Doe accessed Bitmain’s digital wallet
16   without authorization (“unauthorized access”).
17            7.       While accessing Plaintiff Bitmain’s digital wallet without authorization,
18   John Doe used BTC held in Bitmain’s digital wallet to purchase the digital asset known
19   as MANA coin (“MANA”) and other digital assets at inflated prices, to trade other digital
20   assets in and out of Bitmain’s digital wallet, and to take actions that resulted in the
21   removal and theft of BTC from Bitmain’s digital wallet.
22            8.       Specifically, John Doe placed a purchase order from Bitmain’s digital
23   wallet offering to use Bitmain’s BTC to buy MANA and other digital assets at a price
24   that was far above the going market rate. Furthermore, because MANA has a small
25   market size, in order to further raise MANA price above the going market rate, John Doe
26   placed a purchase order from Bitmain’s digital wallet offering to use Bitmain’s BTC to

     COMPLAINT (2:18-cv-1626) – 3                                            Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
     141814581.3                                                             Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 4 of 11




 1   buy the cryptocurrency Ethereum (“ETH”), and then placed another purchase order from
 2   Bitmain’s digital wallet offering to use Bitmain’s ETH to buy MANA.
 3            9.       Upon information and belief, John Doe controlled a separate Binance
 4   digital wallet (“John Doe’s Binance wallet”) that he/she simultaneously used to place a
 5   sell order for MANA offering to trade MANA for BTC at a correspondingly inflated
 6   price.
 7            10.      Upon information and belief, Binance’s automated system matched the
 8   inflated MANA sell order with the inflated MANA purchase order and executed the
 9   trade. In this way, John Doe effectively orchestrated both sides of the trade to transfer
10   Bitmain’s BTC into John Doe’s digital wallet. (See Charts 1 & 2 below).
11            11.      The MANA from John Doe’s digital wallet that ended up in Bitmain’s
12   digital wallet was far less valuable than the BTC stolen out of it because of the way John
13   Doe had manipulated the sell and purchase prices and artificially inflated the market price
14   for MANA.
15            12.      As part of this scam, John Doe had previously transferred 2,299,964
16   MANA from an account he/she controlled on the Bittrex cryptocurrency trading platform.
17   At the time John Doe transferred the MANA into his/her Binance wallet, MANA was
18   worth approximately $0.094586 per MANA coin. Through his unauthorized access to
19   Bitmain’s digital wallet and market manipulations, John Doe was able to transfer or
20   “sell” that MANA into Bitmain’s digital wallet at an artificially inflated set of prices that
21   ranged between approximately $0.1997 and $0.33953 per MANA. This represented a 70
22   to 192 percent increase over the market rate that MANA had been trading.
23            13.      Upon information and belief, John Doe took his/her market manipulating
24   and theft scam a step further by essentially reversing the same orchestrated trades
25
     
      4/22/2018 21:10:12 to 22:04:09 — During this time period, the exchange rate of MANA for BTC was 0.00001699-
26   0.00001718. John Doe set the selling orders at 0.00002235BTC to 0.00003800BTC, which works out to the above
     USD exchange rate based on the USD-BTC trading rate that day.

     COMPLAINT (2:18-cv-1626) – 4                                                    Perkins Coie LLP
                                                                               1201 Third Avenue, Suite 4900
                                                                                  Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     141814581.3                                                                    Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 5 of 11




 1   between Bitmain’s wallet and John Doe’s wallet using a deflated MANA price. While
 2   accessing Bitmain’s digital wallet without authority, John Doe placed an order to sell
 3   MANA out of Bitmain’s digital wallet at a deflated price. At the same time, John Doe
 4   placed a purchase order for MANA at that deflated price from the John Doe’s Binance
 5   wallet. (See Charts 1 & 2 below).
 6             14.     Upon information and belief, Binance’s automated system matched the
 7   deflated MANA sell order with the deflated MANA purchase order and executed the
 8   trade and John Doe obtained significant gains—at the expense of Bitmain. As a result,
 9   John Doe benefitted twice from transferring MANA into and out of Bitmain’s digital
10   wallet.
11             15.     Upon information and belief, after John Doe had completed his/her theft of
12   BTC from Bitmain, he/she transferred that BTC out of the John Doe’s Binance wallet and
13   ultimately into a digital wallet on the Bittrex cryptocurrency trading platform.
14             Chart 1:
15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT (2:18-cv-1626) – 5                                          Perkins Coie LLP
                                                                      1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
     141814581.3                                                           Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 6 of 11




 1            Chart 2:
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17
              16.      Upon information and belief, John Doe’s conduct manipulated the market
18
     and took advantage of the resulting significant price fluctuations of MANA when he/she
19
     orchestrated trades in and out Bitmain’s digital wallet. (See Chart 3).
20

21

22

23

24

25
     
       NOTE: This chart demonstrates how BTC was stolen by John Doe but does not include all the transactions that
26   John Doe executed from Bitmain’s digital wallet on the Binance trading platform. Bitmain may seek to prove
     additional transactions as more facts are developed.

     COMPLAINT (2:18-cv-1626) – 6                                                       Perkins Coie LLP
                                                                                  1201 Third Avenue, Suite 4900
                                                                                     Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     141814581.3                                                                       Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 7 of 11




 1              Chart 3
 2                                           Price Fluctuations of MANA
 3                                              on 4/22/2018 (in BTC)
      0.00004
 4
     0.000035
 5

 6    0.00003

 7   0.000025

 8
      0.00002
 9
     0.000015
10
      0.00001
11

12   0.000005


13          0
                   3:16:00 AM   9:13:20 PM        9:18:42 PM   9:46:50 PM   10:40:00 PM   11:00:00 PM   11:59:00 PM
14
                17.     Before the unauthorized trades on April 22, 2018, Bitmain’s digital wallet
15
     held approximately 890 BTC. After the unauthorized trades, Bitmain’s digital wallet had
16
     approximately 265 BTC. This represents a theft of approximately 617 BTC.
17
                18.     On April 22, 2018, the day John Doe stole Bitmain’s BTC, 1 BTC was
18
     worth approximately $8,935.00.
19

20                                           V.       CAUSES OF ACTION

21                                          FIRST CLAIM
                      CFAA, 18 U.S.C. § 1030(a)(5)(A)(ii), (iii) (Unauthorized Access)
22
                19.     Plaintiff Bitmain hereby restates and realleges the allegations set forth in
23
     the preceding and following paragraphs and incorporate them herein by reference.
24

25

26

     COMPLAINT (2:18-cv-1626) – 7                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
                                                                                       Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     141814581.3                                                                         Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 8 of 11




 1            20.      Binance’s computers and computer systems are “protected computers”
 2   under the Federal CFAA, 18 U.S.C.A. § 1030(e)(2).
 3            21.      Plaintiff Bitmain’s custodial wallet is a computer system on the Binance
 4   trading platform that is a “protected computer” under the Federal CFAA, 18 U.S.C.A. §
 5   1030(e)(2).
 6            22.      John Doe knowingly and intentionally accessed a protected computer
 7   without authorization and with an intent to defraud, specifically accessing Plaintiff
 8   Bitmain’s custodial wallet on the Binance trading platform and executing trades and
 9   transfers of Bitcoin and other digital assets and engaging in unauthorized use.
10            23.      By means of such conduct, John Doe furthered the intended fraud and
11   obtained things of value, specifically Bitcoin and other digital assets, causing a loss to
12   Bitmain exceeding $5,500,000.
13            24.      As part of the scheme to fraud and theft, John Doe also knowingly
14   transferred the Bitcoin he/she stole from Bitmain’s custodial wallet to an account on the
15   Bittrex Seattle-based trading platform.
16            25.      John Doe’s unauthorized access and scheme to defraud was across state
17   lines and accomplished using the Internet, which is used in interstate and foreign
18   commerce and communications.
19            26.      The protected computers were used in interstate and foreign commerce and
20   communications. To the extent that the protected computers were located outside the
21   United States, they were used in a manner that affects interstate and foreign commerce
22   and communications in the United States.
23            27.      John Doe’s conduct has caused other damage and loss to Plaintiff Bitmain.
24            28.      Defendant’s activities constitute a violation of the federal CFAA,
25   18 U.S.C.A. § 1030(a)(4) and Plaintiff Bitmain is entitled to damages under that Act.
26

     COMPLAINT (2:18-cv-1626) – 8                                           Perkins Coie LLP
                                                                       1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     141814581.3                                                            Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 9 of 11




 1            29.      Plaintiff Bitmain is also entitled under the Act to injunctive and equitable
 2   relief against defendants.
 3                                SECOND CLAIM
 4    Washington Cybercrime Act, CWA § 9A.90.040 (Computer trespass in the second
                                      degree)
 5
              30.      Plaintiff Bitmain hereby restates and realleges the allegations set forth in
 6
     the preceding and following paragraphs and incorporate them herein by reference.
 7
              31.      Defendant, without authorization, intentionally gained access to a computer
 8
     system of Binance and Plaintiff’s digital assets held on the Binance platform.
 9
              32.      John Doe’s conduct has caused damage and loss to Plaintiff Bitmain.
10
              33.      Defendant’s activities constitute a violation of the Washington Cybercrime
11
     Act, CWA § 9A.90.040, and Plaintiff Bitmain is entitled to damages under that Act.
12
                                     THIRD CLAIM
13            Washington Cybercrime Act, CWA § 9A.90.100 (Electronic data theft)
14            34.      Plaintiff Bitmain hereby restates and realleges the allegations set forth in
15   the preceding and following paragraphs and incorporate them herein by reference.
16            35.      Defendant intentionally, and without authorization, and without reasonable
17   grounds to believe that he or she had such authorization, obtained electronic data with the
18   intent to defraud Plaintiff Bitmain of the funds held in its Binance custodial wallet.
19            36.      Defendant intentionally, and without authorization, and without reasonable
20   grounds to believe that he or she had such authorization, obtained electronic data with the
21   intent to wrongfully control, gain access to, or obtain cryptocurrency from the Plaintiff’s
22   custodial wallet on the Binance platform.
23            37.      Defendant’s activities constitute a violation of the Washington Cybercrime
24   Act, CWA § 9A.90.100, and Plaintiff Bitmain is entitled to damages under that Act.
25

26

     COMPLAINT (2:18-cv-1626) – 9                                             Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     141814581.3                                                              Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 10 of 11




 1                                           FOURTH CLAIM
 2
                                               Conversion
              38.      Plaintiff Bitmain hereby restates and realleges the allegations set forth in
 3
     the preceding and following paragraphs and incorporate them herein by reference.
 4
              39.      John Doe has willfully interfered with and converted Plaintiff Bitmain’s
 5
     personal property, as a result of which Bitmain has been deprived of possession and use
 6
     of its property.
 7
              40.      John Doe had no lawful justification to interfere with Plaintiff Bitmain’s
 8
     cryptocurrency wallet or the contents therein.
 9
              41.      As a result of John Doe’s actions, Plaintiff Bitmain has been damaged in an
10
     amount to be proven at trial but no less than $5,500,000.00 of value.
11

12                                           VI.   Jury Demand
              21.      Pursuant to Federal Rule of Civil Procedure 38(b), Bitmain demands a trial
13
     by jury as to all issues so triable in this action.
14

15                                    VII.   PRAYER FOR RELIEF
              Plaintiffs request that the Court:
16
              A.       For judgment in favor of plaintiff, and against defendant, for damages in
17
     such amounts as may be proven at trial;
18
              B.       For punitive or exemplary damages as authorized by law;
19
              C.       For forfeiture of any property, including computers and servers, used to
20
     commit the acts described above as authorized by law;
21
              D.       For attorneys’ fees and costs as authorized by law; and
22
              E.       For such other relief as the Court may deem just and proper.
23

24

25

26

     COMPLAINT (2:18-cv-1626) – 10                                            Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     141814581.3                                                              Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 1 Filed 11/07/18 Page 11 of 11




 1            RESPECTFULLY SUBMITTED this 7th day of November, 2018.
 2                                                 By: __/s/ Joseph P. Cutler_________
 3                                                  Joseph P. Cutler WSBA No. 37234

 4                                                  Perkins Coie LLP
                                                    1201 Third Avenue, Suite 4900
 5                                                  Seattle, WA 98101-3099
                                                    Telephone: 206.359.8000
 6                                                  Facsimile: 206.359.9000
                                                    JCutler@perkinscoie.com
 7
                                                    KEVIN R. FELDIS
 8                                                  (pro hac vice pending, AK Bar No. 9711060)
                                                    KFeldis@perkinscoie.com
 9                                                  1029 West Third Avenue
                                                    Suite 300
10                                                  Anchorage, AK 99501-1981

11                                                  KENDRA L. HAAR
                                                    (pro hac vice pending, AZ Bar No. 030959)
12                                                  KHaar@perkinscoie.com
                                                    Perkins Coie, LLP
13                                                  2901 North Central Avenue
                                                    Suite 2000
14                                                  Phoenix, AZ 85012-2788

15                                                 Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT (2:18-cv-1626) – 11                                      Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     141814581.3                                                        Fax: 206.359.9000
